Citation Nr: 0320380	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claim concerning the evaluation of COPD 
was previously before the Board, which undertook additional 
development of that issue on its own.  That development was 
accomplished, and the case is ready for further 
consideration.  


REMAND

As indicated above, the Board undertook development of the 
claim for an increased rating for COPD.  That development 
involved scheduling the veteran for an examination.  That 
examination was accomplished and a report obtained, but in 
the meantime, the regulations under which the Board was 
acting to independently obtain evidence, and then enter a 
decision without first having the agency of original 
jurisdiction consider it, were invalidated by a court 
decision.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
Accordingly, it will be necessary to return this matter to 
the agency of original jurisdiction for their consideration 
of the additional evidence in the first instance.  

Moreover, since the resolution of the increased rating claim 
could have a significant impact on the TDIU claim, it will be 
necessary to defer a decision on the claim for TDIU benefits, 
until the increased rating claim is finalized.  

Under the circumstances, the case is remanded for the 
following:  

The claims file should be reviewed to ensure that 
all notice and development actions as required by 
the provisions of the Veterans Claims Assistance 
Act of 2000 are met.  Upon completion of any 
additional notice and/or development as may be 
deemed necessary, the evidence of record should be 
reviewed, to include the report of the March 2003 
VA examination obtained by the Board, and a 
decision entered on the issues currently on appeal.  
If the benefits sought are not granted in full, the 
veteran should be furnished a supplemental 
statement of the case.  That document should 
summarize the evidence, cite to applicable law and 
regulation and include an explanation for the 
decision.  An appropriate opportunity to respond 
should be afforded to the veteran and his 
representative, after which the case should be 
returned to the Board for further review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified, although he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



